Citation Nr: 0700946	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  94-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder as a 
result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for a 
skin rash involving chloracne and dermatitis herpetiformis.

The Board remanded the case in August 1998, June 2000, and 
September 2005 for additional development.  All requested 
development has been accomplished, and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  Medical evidence links the veteran's chloracne to his 
period of military service.  

3.  Dermatitis herpetaformis was first diagnosed many years 
after service and has not been medically linked to service, 
to include exposure to herbicides therein. 


CONCLUSION OF LAW

A skin disorder involving chloracne, but no other, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R.                 § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
chloracne or other acneform disease consistent with 
chloracne, the veteran shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  See 38 C.F.R. § 
3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e), however, must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  The veteran also 
has been diagnosed with dermatitis herpetiformis and 
chloracne, the latter of which is included in the list of 
diseases for which the Secretary of Veterans Affairs has 
determined is associated with exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era.  38 C.F.R. §§ 
3.307(d), 3.309(e).  

However, service connection for chloracne on a presumptive 
basis is not warranted based on exposure to herbicides, 
because chloracne did not become manifest to a degree of 10 
percent or more within a year after the date on which he was 
last exposed to herbicides.  In this regard, the veteran's 
service medical records make no reference to a skin 
disorder.  A VA examination report dated in June 1971, within 
the one year presumptive period, also makes no reference to a 
skin disorder.  In fact, the first documented diagnosis of 
chloracne is contained in a September 1994 letter from R.P., 
M.D.  Consequently, service connection for chloracne on a 
presumptive basis as a result of Agent Orange exposure is not 
warranted.

Therefore, service connection can only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's skin disorder involving 
chloracne is related to his period of service, to include 
Agent Orange exposure therein).  

The record shows continued treatment for both chloracne and 
dermatitis herpetiformis.  For instance, VA examination 
reports dated in October 1994, July 1999, November 2000, and 
October 2005 list diagnoses of chloracne and dermatitis 
herpetiformis.  Although the two most recent examination 
reports note that the veteran's chloracne was not active at 
the time of examination, and thus note a "history" of 
chloracne, the Board finds that a diagnosis of chloracne has 
been established by the record.  

The October 2005 VA examination report also includes a 
medical opinion linking the veteran's chloracne to service.  
In particular, based on a review of the claims file, the 
examiner stated that "there is a greater than 50% 
probability that his history of chloracne, although not 
active now, can be associated with the veteran's active 
military service, including exposure to herbicides."  In 
short, the evidence supports the veteran's claim that his 
chloracne is related to herbicide exposure in service on a 
direct basis.  

In reaching this decision, however, the Board finds that 
chloracne is the only skin disorder for which service 
connection has been established.  In other words, there is no 
basis to grant service connection for the veteran's other 
skin disorder involving dermatitis herpetiformis.  The Board 
places significant probative value on the October 2005 VA 
examination report in which the examiner concluded that 
"there is less than a 50% probability that [dermatitis 
herpetiformis] is associated with the veteran's active 
military service."  This opinion provides highly probative 
evidence against a finding that the veteran's dermatitis 
herpetiformis is related to service.  Further, the service 
and post-service medical record would clearly support this 
finding.  Thus, service connection for dermatitis 
herpetiformis is not warranted.

In conclusion, the Board finds that service connection for 
chloracne is warranted.  In light of the favorable outcome, 
there is no need to discuss whether VA has satisfied its 
duties pursuant to the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. § 5100 et seq.  In other words, the Board 
finds that no further notification or assistance would be 
helpful, and deciding the appeal at this time is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

ORDER

Service connection for chloracne is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


